UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7322


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

DAVID ANTHONY WIGGINS,

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:16-cr-00449-RDB-1)


Submitted:   February 16, 2017            Decided:   February 21, 2017


Before GREGORY, Chief Judge,       DUNCAN,      Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Anthony Wiggins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     David Anthony Wiggins appeals the district court’s order

remanding his state criminal prosecution to state court.       We

affirm.

     In certain circumstances, a state criminal prosecution may

be removed to federal district court.      See 28 U.S.C. § 1443

(2012).      Such removal is improper absent “a showing that the

defendant is being denied rights guaranteed under a federal law

providing for specific civil rights stated in terms of racial

equality.”     South Carolina v. Moore, 447 F.2d 1067, 1070 (4th

Cir. 1971) (internal quotation marks and citations omitted); see

also Georgia v. Rachel, 384 U.S. 780, 792 (1966).     “If at any

time before final judgment it appears that the district court

lacks subject matter jurisdiction, the case shall be remanded.”

28 U.S.C. § 1447(c) (2012).

     We have reviewed the record and conclude that Wiggins has

not made the requisite showing for removal under § 1443.    Thus,

the district court lacked subject matter jurisdiction over the

removed prosecution and appropriately remanded the case to state

court.    Accordingly, although we grant leave to appeal in forma

pauperis, we affirm the district court’s judgment.    We dispense

with oral argument because the facts and legal contentions are




                                 2
adequately   presented   in   the   materials   before   this   court   and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                     3